Citation Nr: 0014210	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran was a prisoner of war from April to December 
1942, and had recognized service in the Regular Philippine 
Army from August 1945 to January 1946.  He died in July 1989; 
the appellant has apparently been recognized as his surviving 
spouse.

This claim has previously been before the Board of Veterans' 
Appeals (Board) on several occasions.  Most recently, the 
claim was denied in March 1995.  Although the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals, or "Court"), she moved to dismiss that appeal.  
The Court's order reflecting the dismissal has been 
associated with the claims file.

The current appeal stems from an April 1997 decision of the 
RO that again denied this claim.


FINDING OF FACT

No relevant evidence has been submitted since the March 1995 
Board denial.


CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11.  38 U.S.C.A. § 1310.  See 
38 C.F.R. § 3.312 (regarding the requirements of a cause of 
death claim).

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22.  The Carpenter case generally 
applies to cause-of-death claims filed prior to March 1992, 
and the Wingo case applies to situations where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under 38 U.S.C.A. 
§ 1318(b)(1).  Marso v. West, 13 Vet. App. 260 (1999).

Except as provided in 38 U.S.C.A. § 5108, however, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  Under § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition.

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to 
readjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  Winters v. West, 12 Vet. 
App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  New evidence may be found to be material if 
it provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision.  Elkins v. West, 12 Vet. App. 209 
(1999).

The Board has an independent obligation, regardless of the 
disposition by the RO, to determine whether new and material 
evidence has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996).

In this case, the appellant has submitted no new and material 
evidence whatsoever.  She has submitted statements with 
arguments and a "certification" dated in March 1997 
regarding the veteran's service.  She has only argued that a 
purported 1993 amendment to 38 C.F.R. § 3.309(c), pertaining 
to prisoner-of-war veterans, aids her claim.  This is an 
apparent reference to 59 Fed. Reg. 35,464-65 (July 24, 1994) 
(effective August 24, 1993: amending regulations concerning 
diseases subject to presumptive service connection in former 
prisoners of war, by stating that the statutory term 
"beriberi heart disease" includes ischemic heart disease in 
former such prisoners who had experienced localized edema 
during captivity); cf. 59 Fed. Reg. 20994 (April 24, 1994).

Since the Board already considered the amended regulation 
after the 1993 effective date, i.e. in the Board's 1995 
decision, the appellant is simply presenting a belated 
argument which cannot overcome the finality of the decision.  
See generally, Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), 17 F.3d 368 (Fed. Cir. 1994); see also Routen v. 
Brown, 10 Vet. App. 183 (1997), aff'd Routen v. West, 142 
F.3d 1434 (1998) (where a new basis of entitlement did not 
necessarily mean a claim could be reopened without new and 
material evidence).

The potential "hypothetical" dependency and indemnity 
compensation claim under 38 U.S.C.A. § 1318, must be well 
grounded.  See Hasty v. West, 13 Vet. App. 230, 232-233 
(1999); accord Wingo 11 Vet. App. at 310, (noting dependency 
and indemnity compensation claims were required to be well 
grounded, and specifically noting that the appellant in that 
case had submitted a well-grounded claim under § 1318).  The 
Board, however, cannot even reach the question of well 
groundedness since the new-and-material-evidence threshold 
has not first been met.  38 U.S.C.A. § 7104(b), supra (a 
claim based upon the same factual basis may not be 
considered); Winters, supra.  That is, before determining 
whether the claim is even well grounded, the appellant must 
submit evidence to reopen the claim.  There is no new basis 
upon which to consider her claim.

Although the RO did not explicitly consider the application 
of 38 U.S.C.A. § 1318, this was harmless error since there 
are no new facts in this case.  See Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); see also Marso 13 Vet. App. at 263.  
Therefore, a remand is unnecessary since there is no 
prejudice to the appellant's claim to the extent the Board 
has decided the § 1318 portion in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Since the appellant has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With no new and material evidence having been submitted, the 
analysis must end.  Butler, supra.


ORDER

No new and material evidence having been presented to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the appeal is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


